Title: From John Adams to François Adriaan Van der Kemp, 27 March 1790
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
New York March 27. 1790

Your favour of March 17. is recd.—The French Revolution will, I hope produce Effects in favour of Liberty Equity and Humanity, as extensive as this whole Globe and as lasting as all time.—But I will candidly own that the Form of Government they have adopted, can, in my humble opinion, be nothing more than a transient Experiment.  an Obstinate Adhœrence to it, must involve France in great and lasting Calamities.—With all your Compliments and Elogiums of my “Defence,” would you believe that neither the whole nor any Part of it, has been translated into French? At this interesting Period: at Such a Critical Moment; would you not have expected that every Light and Aid to the national Deliberations would have been eagerly embraced?  But No.  The Popular Leaders have Views that one Assembly may favour but three Branches would Obstruct. Such is the Lot of Humanity.  A Demagogue may hope to overawe a Majority in a simple elective Assembly: but may despair at overawing a Majority of independent hereditary Senators, especially if they can be reinforced in Case of Necessity by an independent Executive.
Our Experience in America corresponds with that of all Ages and nations.—if you Substitute Langdon and Sullivan, Hancock and Bowdoin, Clinton and Yeates; instead of Cherchi and Donati; Neri and Bianchi Buondelmenti and Uberti Ricci and Albizi Medici and Albizi, Tolomei and Salembeni, Gieremei and Lambertacci: Cancellieri and Pandriatichi Pallavicini and Dovara —the History of New Hampshire Massachusetts & New York will be the History of Florence Siena Bologna and Pistoia.  The last year, a Writer in Boston under the signature of Laeo, attacked the Governer Mr Hancock in a Course of Newspapers.  other Writers in other Gazettes defended him.  This Paper War, wrought up the Passions of the contending Parties to an high Pitch.  The Mob most friendly to the Governor made an Effigy of Laeo and burnt it on the Common. They threatened too to tar and feather the Printer.  A Trifle you see, any Accident might have blown up these Coals to a Flame and produced broken Heads.  If a Life had been lost, the Sedition would not have been easily appeased. A fermentation, somewhat like this happened here last Spring and indeed happens in all the States at every Election of Governor.  The Tendency of this to civil War is rapid.—  in the National Election the last year, there was a very Subtle but a very daring Intrigue, in the Election of the Vice President.  Letters were written to the Southern States, representing that the Northern States would not Vote for Washington, and to the Northern States representing that Virginia, South Carolina &c would not vote for Washington; so that it was represented that Adams was likely to have an Unanimous Vote and Washington not. the Effect was that Adams had not even a Majority for fear of his having Unanimity. The Tendency of these Things to Confusion is obvious. The Elections of Senators to Congress last year, was still more a Party Business in most of the States as their Records shew.—You desire me to shew a Remedy for these Evils and how a Change can be introduced.—I confess, Sir I can think of no Remedy, but another Convention.—When Bribery, Corruption, Intrigue, Manœuvre, Violence, Force, Shall render Elections too troublesome and too dangerous, another Convention must be called, who may prolong the Period of Senators from Six Years to twelve or twenty or thirty of forty or for Life, or if necessary propose the Establishment of hereditary Senators.  How can this be done, you will ask.  I answer by giving the States, a Number of Senators, in Proportion to their Importance and by letting each State choose its Senators. You will ask again how can this be done? I answer by calling a Convention to elect them or Authorize the President to appoint them. e.g.—Let the People of New York choose a Convention and that Convention elect their Number of Senators, or Authorize the President to appoint them to hold their Places for Life descendible to their Eldest Male Heirs. In some Such Way as this I conceive it may be done without Bloodshed.  and if the Election of President Should become terrible, I can conceive of no other method to preserve Liberty: but to have a national Convention called for the express purpose of electing an hereditary President. These appear to me to be the only Hopes of our Posterity. While Washington lives Elections may the only answer while a  or two of other Characters are living. Representatives are elected not only for short Periods but for small Districts and therefore do not interact and enflame the Passions of an whole Nation, like the Election of a national first Magistrate, or national senators. There is not therefore any danger to be apprehended from that quarter
I am sir yours

John Adams